Citation Nr: 0907398	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-02 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for orthopedic manifestations of degenerative disc disease of 
the lumbar spine, from February 27, 1998 to July 30, 2008.

2.  Entitlement to an initial rating in excess of 20 percent 
for orthopedic manifestations of degenerative disc disease of 
the lumbar spine, from July 31, 2008.

3.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy, due to right sciatica neuritis.

4.  Entitlement to an initial, compensable rating for pes 
planus, right foot, from October 21, 1999 to May 23, 2007.

5.  Entitlement to an initial rating in excess of 10 percent 
for pes planus, right foot, from May 24, 2007.

6.  Entitlement to an initial rating in excess of 10 percent 
for pes planus with plantar callous, left foot, from October 
21, 1999 to July 17, 2001.

7.  Entitlement to an initial rating in excess of 20 percent 
for pes planus with plantar callous, left foot, from July 18, 
2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1974, and from September 1981 to October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2005 and February 2006 rating 
decisions of the Department of Veterans Affairs (VA) Appeals 
Management Center (AMC) in Washington, D.C.  

The Veteran was afforded a Board hearing, held by the 
undersigned, in November 2008.  A copy of the hearing 
transcript has been associated with the record.



FINDINGS OF FACT

1.  From February 27, 1998 to July 30, 2008, there is no 
evidence that the Veteran's low back disability resulted in 
moderate loss of range of motion of the lumbar spine; loss of 
forward flexion of the thoracolumbar spine to 60 degrees or 
less; limitation of the combined range of motion of the 
thoracolumbar spine to 120 degrees or less; guarding severe 
enough to result in abnormal gait or spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; moderate 
symptoms of intervertebral disc syndrome with recurring 
attacks; or, intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks but 
less than 4 weeks during the past 12 months.

2.  From July 31, 2008, there is no evidence that the 
Veteran's low back disability resulted in severe loss of 
range of motion of the lumbar spine; forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; favorable 
ankylosis of the entire thoracolumbar spine; severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion; severe symptoms of intervertebral disc syndrome with 
recurring attacks with intermittent relief; or, 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks during the 
past year.

3.  The manifestations of the veteran's right sciatic 
neuritis is not manifested by moderate, incomplete paralysis 
of the right lower extremity.

4.  From October 21, 1999 to May 23, 2007, the Veteran's pes 
planus, right foot, is not productive of moderate symptoms.

5.  From May 24, 2007, the Veteran's pes planus, right foot, 
is productive of no worse than moderate symptoms manifested 
by pain on manipulation and use.

6.  From October 21, 1999 to July 17, 2001, the Veteran's pes 
planus, left foot, is productive of no worse than moderate 
symptoms manifested by pain on manipulation and use.

7.  From July 18, 2001, the Veteran's pes planus with plantar 
callous, left foot, is productive of pes planus with 
objective evidence of pronation, but without evidence of a 
severe foot injury.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for orthopedic manifestations of degenerative disc 
disease of the lumbar spine, from February 27, 1998 to July 
30, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2003); 5243 (2008).

2.  The criteria for an initial rating in excess of 20 
percent for orthopedic manifestations of degenerative disc 
disease of the lumbar spine, from July 31, 2008, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2003); 5243 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for radiculopathy, due to right sciatica neuritis, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.123, 4.124, 4.214a, Diagnostic Code 8520 (2008).

4.  The schedular criteria for an initial, compensable rating 
for pes planus, right foot, from October 21, 1999 to May 23, 
2007, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2008).

5.  The schedular criteria for an initial rating in excess of 
10 percent for pes planus, right foot, from May 24, 2007, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5276 (2008).

6.  The schedular criteria for an initial rating in excess of 
10 percent for pes planus with plantar callous, left foot, 
from October 21, 1999 to July 17, 2001, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5276, 5284 (2008).

7.  The schedular criteria for an initial rating in excess of 
20 percent for pes planus with plantar callous, left foot, 
from July 18, 2001, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5276, 
5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

The instant claims arise from a denial of entitlement to 
initial ratings in excess of 10 and 20 percent for 
degenerative disc disease of the lumbar spine and 10 and 20 
percent for pes planus.  

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Letters dated in September 2000, February 2005, September 
2005, and May 2006 satisfied the duty to notify provisions 
with regard to the Veteran's claims for increased ratings.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio, at 187.  

A January 2007 letter informed the Veteran of the manner in 
which VA assigns initial ratings and effective dates.  See 
Dingess.  

The Board notes that the recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), does not apply to the present 
case, as this is an initial disability rating claim.  
Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A (2002); 
38 C.F.R. § 3.159 (2008).  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).  In this case, 
the Veteran was afforded VA examinations for his spine in 
October 2005, June 2007, and July 2008.  The Veteran was 
afforded VA examinations for his feet in April 1997, April 
2003, October 2005, May 2007, and July 2008.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2008). 

In the case of Fenderson v. West, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case, such as this 
one, in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question is service-connected.  VA must assess 
the level of disability from the date of initial application 
for service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In this case, staged 
ratings are adequate for each disability discussed herein, as 
the factual findings have shown distinct time periods where 
the Veteran's back disability exhibited symptoms that would 
warrant different ratings.  See Hart. 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2008).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  When rating a 
disability of the musculoskeletal system, functional loss due 
to pain, weakened movement, fatigability, and pain on 
movement are factors to be considered.  See 38 C.F.R. §§ 
4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Degenerative disc disease of the lumbar spine

The Veteran filed an original claim for service connection in 
February 1998.  Following a Board remand in July 2004, the 
Veteran's claim for service connection chronic low back 
strain was granted by the AMC in February 2006.  A 10 percent 
evaluation was assigned, effective February 27, 1998.  In an 
August 2008 Decision Review Officer (DRO) decision, the 
Veteran's disability rating was increased to 20 percent, 
effective July 31, 2008, and a 10 percent rating was assigned 
for an associated neurological impairment, effective from May 
27, 2008.  A discussion of the Veteran's neurological 
disability (right sciatic neuritis) is contained in separate 
section of this decision.

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
Veteran's appeal.

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

The Board notes that the rating schedule does not define the 
terms "mild," "moderate," or "severe."  Therefore, the 
Board must evaluate the evidence of record and reach a 
decision that is equitable and just.  See 38 C.F.R. § 4.6 
(2008)

Although the criteria under Diagnostic Code 5292 were less 
defined than the current criteria and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations 
discussed below.  In adopting specific ranges of motion to 
define what is normal, VA stated that the ranges of motion 
were based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometry.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

With slight subjective symptoms only 
.................... 0

Under Diagnostic Code 5285, ratings were provided for a 
demonstrable deformity of a vertebral body.  Diagnostic Codes 
5286 and 5289 provided ratings for complete bony fixation 
(ankylosis) of the spine.  As to rating the Veteran under the 
criteria for ankylosis, it is noted that ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet. 
App. 524 (1999).

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10


Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2004)

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 2593 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

February 27, 1998 to July 30, 2008

On review of the evidence of record, the Board finds that the 
Veteran's low back disability is appropriately evaluated as 
10 percent disabling during this time period.  The evidence 
does not show moderate limitation of motion of the lumbar 
spine.  The evidence also fails to establish that the 
Veteran's lumbar spine disability has resulted in limitation 
of forward flexion of the thoracolumbar spine to 60 degrees 
or less, severe muscle spasm, or abnormal spinal contour.  At 
his June 2007 VA examination, the Veteran demonstrated 
forward flexion to 90 degrees with no pain or loss of motion 
with repetitive use.  Backward extension was to 30 degrees 
with pain at 15 degrees and pain on repetitive use with no 
loss of motion.  Bilateral lateral flexion was to 30 with 
pain at 20 degrees, and bilateral lateral rotation was to 30 
degrees without pain.  Although an antalgic gait was noted, 
the Veteran's vertebral bodies were aligned with no evidence 
of scoliosis or lordosis.  No hospitalization was reported, 
though the examiner opined that pain was a major functional 
limitation.  The veteran's October 2005 VA examination 
contained similar findings to those above.  Further, VA 
outpatient reports during his period fail to demonstrate 
symptoms worse than those demonstrated during the June 2007 
VA examination.  As such, the Board finds that the evidence 
does not support the assignment of a higher (20 percent) 
disability rating under Diagnostic Codes 5292 or 5242.

As noted, the June 2007 VA examination indicated that the 
Veteran's spine was straight.  There were no postural 
abnormalities or fixed deformity.  Therefore, as demonstrable 
deformity of a vertebral body was not noted on examination, 
Diagnostic Code 5285 is inapplicable.  Ankylosis was not 
reported, thus Diagnostic Codes 5286 and 5289 are also 
inapplicable.  The Veteran did not exhibit spinal stenosis or 
ankylosis, thus Diagnostic Codes 5238 and 5241 are also 
inapplicable.

As noted above, the Veteran has been assigned a separate 
disability rating of 10 percent disabling for his 
neurological manifestations under Diagnostic Code 8620, which 
is discussed in a separate section of this decision.  
However, with regard to this time period, the Board notes 
that the effective date for service connection for right 
sciatic neuritis is May 27, 2008.  The veteran has not 
appealed the effective date for the award for service 
connection for neurological manifestations.  Discussion of 
whether or not the Veteran experienced neurological 
disability as a resulted of his degenerative disc disease of 
the lumbar spine prior to May 27, 2008, is not warranted.  
Moreover, the Board will assess whether the Veteran's lumbar 
spine disability warrants a rating in excess of 10 percent 
for intervertebral disc syndrome for the period prior to May 
27, 2008, and rating in excess of 20  percent from May 27, 
2008.

As such, consideration has also been given as to whether a 
higher disability evaluation could be assigned under 
Diagnostic Codes 5293 or 5243, intervertebral disc syndrome.  
The Board acknowledges the fact that several reports describe 
the Veteran as having degenerative joint disease of the 
lumbar spine with complaints of radiating pain.  With regard 
to the Veteran's diagnosis of degenerative disc disease, 
there is no evidence that the Veteran experienced moderate 
recurring attacks prior to May 27, 2008, or severe recurring 
attacks of intervertebral disc syndrome with intermittent 
relief from May 27, 2008.  Prior to May 27, 2008, 
incapacitating episodes resulting from intervertebral disc 
syndrome of at least four weeks during the past year were not 
demonstrated, nor were incapacitating episodes shown with a 
total duration of at least four weeks but less than six weeks 
from May 27, 2008.  See Diagnostic Code 5293 (2003), 
Diagnostic Code 5243 (2006).  The record is simply absent for 
such findings.  

Lumbar sprain was diagnosed during the June 2007 VA 
examination.  However, lumbosacral strain with muscle spasm 
on extreme forward bending, and unilateral loss of lateral 
spine motion in the standing position, were not observed.  
Therefore, an increased rating under Diagnostic Code 5295 for 
lumbosacral strain is not warranted.

Under the September 26, 2003 changes to the rating criteria, 
a higher rating requires forward flexion of the thoracolumbar 
spine is greater than 30 degrees, but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, which the Veteran did not 
exhibit.  Again, formal testing revealed no limitation of 
motion on flexion in June 2007.  Therefore, under the current 
rating criteria, a higher rating is also denied.

Further, the Board finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 10 percent rating.  The 
Board recognizes that the Veteran complained of mild, 
intermittent dull pain.  The report of the June 2007 VA 
examination took the Veteran's complaints of pain on motion 
when it recorded the Veteran's extension and bilateral 
lateral flexion.  However, DeLuca and the application of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 was not a factor in the 
evaluation of the Veteran's forward flexion, which was to 90 
degrees without pain.  In view of the forgoing, the Board 
finds that the Veteran's complaints and the directives of 
DeLuca were considered.  However, the application of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 therefore does not provide a 
basis for a rating higher than 10 percent.

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of a 10 percent disability rating for degenerative 
disc disease, but no greater, during this period.  

From July 31, 2008

On review of the evidence of record, the Board finds that the 
Veteran's low back disability is appropriately evaluated as 
20 percent disabling during this time period.  The evidence 
does not show severe limitation of motion of the lumbar 
spine.  The evidence also fails to establish that the 
Veteran's lumbar spine disability has resulted in limitation 
of forward flexion of the thoracolumbar spine to 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine.  At his July 2008 VA examination, the Veteran 
demonstrated forward flexion to 70 degrees with pain at 70 
degrees and a loss of motion of 10 degrees with repetitive 
use.  Backward extension was to 20 degrees with pain at 20 
degrees and loss of motion of 5 degrees with repetitive use.  
Bilateral lateral flexion was to 30 with pain at 25 degrees, 
and bilateral lateral rotation was to 25 degrees.  Stiffness 
was reported by the Veteran, as were weekly incapacitating 
episodes.  However, the Veteran noted during his November 
2008 Board hearing that bed rest has never been ordered by a 
physician based on incapacitating episodes.  VA outpatient 
reports during his period fail to demonstrate symptoms worse 
than those demonstrated during the July 2008 VA examination.  
As such, the Board finds that the evidence does not support 
the assignment of a higher (40 percent) disability rating 
under Diagnostic Codes 5292 or 5242.

The July 2008 VA examination did not indicate an abnormal 
spinal curvature.  Therefore, as demonstrable deformity of a 
vertebral body was not noted on examination, Diagnostic Code 
5285 is inapplicable.  Ankylosis was not reported, thus 
Diagnostic Codes 5286 and 5289 are also inapplicable.  The 
Veteran did not exhibit spinal stenosis or ankylosis, thus 
Diagnostic Codes 5238 and 5241 are also inapplicable.

Consideration has also been given as to whether a higher 
disability evaluation could be assigned under Diagnostic 
Codes 5293 or 5243, intervertebral disc syndrome.  The Board 
acknowledges the fact that the July 2008 examiner noted a 
history of weekly incapacitating episodes.  However, as noted 
above, there is no evidence of physician-ordered bed rest as 
a result of incapacitating episodes, and the Veteran 
testified in November 2008 that no such bed rest has been 
ordered.  See Diagnostic Code 5293 (2003), Diagnostic Code 
5243 (2006); see also Board hearing transcript, November 
2008.  Therefore, neither severe recurring attacks of 
intervertebral disc syndrome with intermittent relief, nor 
incapacitating episodes shown with a total duration of at 
least four weeks but less than six weeks during this period 
were demonstrated.  As such, a higher rating of 40 percent is 
not warranted for this period under Diagnostic Code 5293 or 
5243.

Lumbosacral strain with severe lumbosacral strain with a 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion, 
were not observed.  Therefore, an increased rating under 
Diagnostic Code 5295 for lumbosacral strain is not warranted.

Further, the Board finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 20 percent rating.  The 
report of the July 2008 VA examination took the Veteran's 
complaints of pain on motion when it recorded the Veteran's 
range of motion.  In view of the forgoing, the Board finds 
that the Veteran's complaints and the directives of DeLuca 
were considered.  However, the application of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 therefore does not provide a basis for a 
rating higher than 10 percent.

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of a 20 percent disability rating, but no greater, 
for the Veteran's service-connected degenerative disc disease 
of the lumbosacral spine during this period.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).

Right Sciatica Neuritis 

In an August 2008 Decision Review Officer (DRO) decision, the 
veteran was awarded a disability rating of 10 percent for a  
neurological impairment due to sciatic neuritis of the right 
lower extremity, effective May 27, 2008.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis. 38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

Diagnostic Code 8520 pertains to paralysis of the sciatic 
nerve.  A 10 percent rating is assigned for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent rating is 
assigned for moderate incomplete paralysis of the sciatic 
nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

In May 2008, a VA outpatient report noted that the Veteran 
suffered from right-sided lower back pain radiating to the 
hip.  Numbness of the right hip was also reported.  The 
examination was benign except for pain, suggesting a low 
probability of root compression.  

During the Veteran's July 2008 VA examination, the veteran 
described his radiating to the right hip and right leg.  
Detailed motor, sensory, and reflex exam was plus two in the 
lower extremities.  Incomplete paralysis below the knee was 
not demonstrated on examination.  In other words, with 
exception of his subjective complaints, the Veteran had an 
essential normal neurological examination.  The examiner 
opined that the Veteran's right-sided sciatica was most 
likely the result of his service-connected back disability.

While the Board finds that evidence supports the award of a 
separate rating for mild paralysis of the sciatic nerve, and 
that a 10 percent evaluation is warranted under Diagnostic 
Code 8520, a rating of 20 percent is not warranted, as 
moderate incomplete paralysis of the sciatic nerve has not 
been shown.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008).

Pes planus, right foot

Pes planus is rated utilizing Diagnostic Code 5276 (flatfoot, 
acquired).  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 
5276, a non-compensable rating is for application when there 
is mild disability relieved by built-up shoe or arch support.  
A 10 percent rating is for application when there is moderate 
disability evidenced by weight-bearing line over or medial to 
the great toe, inward bowing of the tendoachillis, pain on 
manipulation and use of the feet, either bilaterally or 
unilaterally.  A 30 percent rating is for application when 
there is severe bilateral (or 20 percent for severe 
unilateral) disability with objective evidence of marked 
deformity such as pronation or abduction, pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.

The Board notes that, pursuant to Diagnostic Code 5284, a 10 
percent disability rating is assigned for moderate foot 
injury, a 20 percent disability rating is assigned for 
moderately severe foot injury, and a 30 percent disability 
rating is assigned for severe foot injury.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2008).  If actual loss of use of 
the foot is shown by the competent evidence of record, a 40 
percent disability rating should be awarded.  See Id. 

October 21, 1999 to May 23, 2007

Here, the Board finds that the Veteran's disability picture 
more nearly approximates the criteria required for the 
currently assigned non-compensable rating, and the higher, 10 
percent, rating is not warranted.  

In July 2001, the veteran's private physician noted that the 
veteran complained of bilateral foot pain.  On examination, 
"flat feet" was noted, indicating that the veteran may have 
displayed some level of pes planus in the right foot.  
Contracture of the third and fourth digits was noted, 
bilaterally, with retrograde plantar flexion of the 
metatarsal joints as a result.  Bowing of the right fifth 
metatarsal was seen on x-ray.  No stress fractures or 
dislocations were observed.  Pronation of the midtarsal area 
was observed, although the physician failed to note whether 
this was a right, left, or bilateral disorder.  

During an April 2003 VA examination, a history of a stress 
fracture to the right foot was noted.  Substantial pes 
planus, bilaterally, was not observed.  

In October 2005, a VA examiner noted the Veteran's complaints 
of left foot pain.  However, mild, bilateral pes planus was 
noted.  No fractures or osseous abnormalities were noted 
following lateral and oblique radiographs of the right foot.  
The examiner opined that the Veteran's pes planus resulted in 
a very mild disability.

The Board recognizes that the July 2001 physician and the 
October 2005 VA examiner indicated that there was pes planus 
deformity bilaterally.  The VA examiner described this as 
mild and did not indicate that there was inward bowing of the 
right tendoachillis.  The July 2001 report noted possible 
right foot pronation, but her assessment did not indicate 
that the veteran suffered from a severe disability with 
marked deformity, or a mild disability with a bowing of the 
Achilles.  Instead, the physician recommended orthotics for 
pain relief, indicative of a disability warranting a non-
compensable rating.  Furthermore, the VA examiners of record 
did not report any abnormality in the alignment of the 
Achilles tendon bilaterally.  The July 2001 physician and the 
October 2005 VA examiner noted that no fractures or osseous 
abnormalities were present.  As noted, a 10 percent rating 
requires moderate disability evidenced by weight-bearing line 
over or medial to the great toe, inward bowing of the 
tendoachillis, and pain on manipulation and use of the feet.  
During this period, a moderate level of right foot disability 
was not demonstrated.  While pain on manipulation may have 
been demonstrated, the record is silent for a moderate level 
of pes planus during this period.  Therefore, a non-
compensable rating is warranted for this period pursuant to 
Diagnostic Code 5276, as a mild disability manifested by pes 
planus was shown.  

As to Diagnostic Code 5284, a 10 percent disability rating is 
not warranted, as a moderate right foot injury has not been 
shown during this period.  While a private report of July 
2001 indicated symptoms of pes planus, as well as gait 
abnormalities, an October 2005 VA examination report did not 
document any right foot pain or abnormality, aside from mild 
pes planus.

From May 24, 2007

During a VA examination in May 2007, the Veteran reported a 
progressive worsening with regard to his bilateral pes 
planus.  A lack of endurance was reported, and it was noted 
that the Veteran wore orthopedic inserts.  Pain and swelling 
were also noted.  The Veteran reported that he was able to 
stand for 15-30 minutes and walk for 1-3 miles.  There was 
objective evidence of tenderness, but no objective evidence 
of pain on motion.  Weakness and instability were not 
observed.  The examiner opined that the Veteran's bilateral 
pes planus resulted in decreased mobility and pain.

In July 2008, the Veteran was afforded an additional VA 
examination.  At that time, the examiner noted right foot 
pain and a report of fatigability while walking.  Swelling, 
heat, redness, and stiffness were not shown, and the Veteran 
did not report the occurrence of flare-ups.  The Veteran was 
still using an insert in his right shoe.  An x-ray of the 
right foot was unremarkable, save for a suspicious metal 
fragment for which the Veteran has filed a separate claim for 
service connection.  In the opinion of the examiner, the 
Veteran's bilateral pes planus was likely to cause pain and 
falls.

As noted, a 10 percent rating is for application when there 
is moderate disability evidenced by weight-bearing line over 
or medial to the great toe, inward bowing of the 
tendoachillis, pain on manipulation and use of the feet, 
either bilaterally or unilaterally.  During this period, 
abnormal weight bearing was not noted.  However, tenderness 
was noted during each examination, and each examiner opined 
that the Veteran's right foot disability resulted in 
decreased mobility and pain.  However, a severe disability 
with objective evidence of marked deformity such as pronation 
or abduction, pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities, was not observed during either VA examination.  
Therefore, although the Veteran met the requirement for a 10 
percent disability rating during this period, as he 
demonstrated pain on manipulation and use of his right foot, 
a rating of 20 percent is not warranted.

As to Diagnostic Code 5284, a 20 percent disability rating is 
not warranted, as a moderately severe right foot injury has 
not been shown during this period.  Although tenderness was 
noted on examination, resulting in decreased mobility and 
pain, a moderately severe disability was not demonstrated.



Pes planus with plantar callous, left foot

October 21, 1999 to July 17, 2001

During this period, the Board finds that the Veteran's 
disability picture more nearly approximates the criteria 
required for the currently assigned 10 percent disability 
rating, and a higher rating is not warranted.  

The Veteran was afforded a VA examination for his left foot 
in April 1997.  At that time, the Veteran was using 
orthotics.  X-rays did not reveal any deformity.  However, a 
left third metatarsal callous was noted.

During this appeal period, a moderately severe foot injury 
was not demonstrated as per Diagnostic Code 5284.  Therefore, 
as the veteran's callous was noted, but did not rise to the 
level of a moderately severe disability, the Veteran's 
current rating of 10 percent during this period is 
appropriate.  

With regard to Diagnostic Code 5276, it is not shown that the 
Veteran had pes severe planus of the left foot with objective 
evidence of marked deformity such as pronation or abduction, 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  Indeed, the 
Veteran's April 1997 VA examination did not result in a 
diagnosis of pes planus, left foot.  

Therefore, a higher evaluation under this Diagnostic Code is 
not warranted for this period.

From July 18, 2001

In a letter from the Veteran's private physician, received 
July 18, 2001, it was noted that the Veteran presented 
complaining of bilateral foot pain and a large, painful 
callous on his left foot.  The Veteran reported that he wore 
inserts in his shoes.  On examination, the Veteran's heel 
everted and the arch flattened from excessive pronation of 
the ankle and midtarsal joints.  This caused the big toe 
joint to lock and put stress on the ball of his foot, 
resulting in foot strain and pain.

During an April 2003 VA examination, substantial pes planus, 
bilaterally, was not observed.  However, a 1 cm by 1 cm 
callous was observed on the plantar surface of the left foot.  
The callous was non-tender to palpation.  X-rays showed 
pronation of the left foot.  No other abnormalities were 
noted.

In October 2005, a VA examiner noted the Veteran's complaints 
of left foot pain.  Mild, bilateral pes planus was noted.  No 
fractures or osseous abnormalities were noted following 
lateral and oblique radiographs of the left foot.  A plantar 
callous was noted.  The examiner opined that the Veteran's 
pes planus resulted in a very mild disability.

During a VA examination in May 2007, the Veteran reported a 
progressive worsening with regard to his bilateral pes 
planus.  A lack of endurance was reported, and it was noted 
that the Veteran wore orthopedic inserts.  Pain and swelling 
were also noted.  The Veteran reported that he was able to 
stand for 15-30 minutes and walk for 1-3 miles.  There was 
objective evidence of tenderness, but no objective evidence 
of pain on motion.  Weakness and instability were not 
observed.  The examiner opined that the Veteran's bilateral 
pes planus resulted in decreased mobility and pain.

As noted, under Diagnostic Code 5276, a 20 percent rating is 
for application when there is severe disability with 
objective evidence of marked deformity such as pronation or 
abduction, pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  Here, there are two notations of pronation of 
the Veteran's left foot (letter from the Veteran's private 
physician, received in July 2001, as well as the April 2003 
VA examiner noted pronation).  A 30 percent rating is for 
application when there is severe bilateral (or 20 percent for 
severe unilateral) disability with objective evidence of 
marked deformity such as pronation or abduction, pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  Here, pronation has 
been shown, however the criteria for a rating in excess of 20 
percent have not been met.  As such, a disability rating of 
20 percent under Diagnostic Code 5276 is appropriate for this 
period.  

Finally, the Board notes that the evidence of record does not 
demonstrate a severe foot injury during this period.  
Therefore, a 30 percent disability rating is not warranted 
under Diagnostic Code 5284.

Conclusion

In denying the claims for a higher rating, for all the 
indicated periods, the Board also has considered whether the 
veteran is entitled to a greater level of compensation on an 
extra-schedular basis.  Ordinarily, the VA Schedule will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected back disability, right sciatic neuropathy, or pes 
planus is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's back disability, 
right sciatic neuropathy, or pes planus with the established 
criteria found in the rating schedule for orthopedic and 
neurological disabilities shows that the rating criteria 
reasonably describes the veteran's disability level and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his back 
disability, right sciatic neuropathy, and/or pes planus.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
record which suggests that the Veteran's back disability, 
right sciatic neuropathy, or pes planus in and of themselves 
impacted his ability to perform his job.  Moreover, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for 
orthopedic manifestations of degenerative disc disease of the 
lumbar spine, from February 27, 1998 to July 30, 2008, is 
denied.

Entitlement to a rating in excess of 20 percent for 
orthopedic manifestations of degenerative disc disease of the 
lumbar spine, from July 31, 2008, is denied.

Entitlement to an initial rating in excess of 10 percent for 
radiculopathy, due to right sciatica neuritis, is denied.

Entitlement to a compensable rating for pes planus, right 
foot, from October 21, 1999 to May 23, 2007, is denied.

Entitlement to a rating in excess of 10 percent for pes 
planus, right foot, from May 24, 2007, is denied.

Entitlement to a rating in excess of 10 percent for pes 
planus, left foot, from October 21, 1999 to July 17, 2001, is 
denied.

Entitlement to a rating in excess of 20 percent for pes 
planus with plantar callous, left foot, from July 18, 2001, 
is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


